DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 was considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19-21 directed to a device non-elected without traverse. See Response to Election dated 11/13/2019, and the non-final dated 1/6/2020.  Accordingly, claims 19-21 are cancelled.

Allowable Subject Matter
Claims 1-2, 4, and 6-13 are allowed. The claims will be renumbered as 1-11.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Cheng teaches in figures 1A- 8B:
providing a semiconductor structure, wherein the semiconductor structure comprises (detailed below): 
a substrate (21), a gate structure (28/27/29A, collectively Gate) disposed on the substrate (21), initial spacer layers  (29) on side surfaces of two sides of the gate structure (Gate), and a first inter-layer dielectric layer (ILD) covering the gate structure (Gate) and the initial spacer layers (29),  
wherein the substrate (21) comprises a source and a drain (26A-B) respectively located on the two sides of the gate structure (Gate); 
etching the first inter-layer dielectric layer to form a source contact hole (32) exposing the source and a drain contact hole (32) exposing the drain (figure 1A, col. 7 at lines 50-56, where 32 is formed by etching. While the figures only show etching the source contact hole based upon the above section of the specification of Cheng it would have been obvious to one of ordinary skill in the art that the same processes would have been performed on the drain also. 
wherein the source contact hole and the drain contact hole (32) further expose a part of the initial spacer layer on at least one side of the gate structure (this is shown in figure 1A and 1C); 
removing the exposed part of the initial spacer layer to expose the side surface of the at least one side of the gate structure (this is shown in figure 2A); 
forming a spacer structure layer (34/36) on the exposed side surface of the at least one side of the gate structure (this is shown in figures 3A-4B) ; 
wherein: the spacer structure layer (34/36) comprises a first spacer layer (34), a sacrificial spacer layer (36), 
the first spacer layer (34) is positioned between the gate structure (Gate) and the sacrificial spacer layer (36), and
the first spacer layer (34) is formed on the exposed side surface of the at least one side of the gate structure (Gate), 
the sacrificial spacer layer (36) is formed on a side surface of the first spacer layer (34),
after the spacer structure layer is formed, forming, in the source contact hole, a source contact member connected to the source, and forming, in the drain contact hole, a drain contact member connected to the drain (this is shown in figures 6A-B, where 38 is the contact member); 
after the source contact member and the drain contact member are formed, selectively removing the sacrificial spacer layer to form an air gap and maintaining the first spacer layer (this is shown in figures 8A-8B); and

wherein the second inter-layer dielectric layer (42) covers the air gap (40).

Cheng does not teach:
wherein: the spacer structure layer comprises a first spacer layer, a sacrificial spacer layer, and a second spacer layer, 
the sacrificial spacer layer is positioned between the first spacer layer and the second spacer layer, and 
and the second spacer layer is formed on a side surface of the sacrificial spacer laver; 
after the source contact member and the drain contact member are formed, selectively removing the sacrificial spacer layer to form an air gap and maintaining the first spacer layer and the second spacer layer,
wherein a top end of the air gap is higher than a top surface of the gate structure.

Lee teaches at least in figures 2A-8A:
wherein the spacer structure layer (vertical part of 220/216/214) comprises a first spacer layer (214), a sacrificial spacer layer (216), and a second spacer layer (vertical part of 220), 
the sacrificial spacer layer (216) is positioned between the first spacer layer (214) and the second spacer layer (vertical part of 220), and 
and the second spacer layer (vertical part of 220) is formed on a side surface of the sacrificial spacer layer (216); 

It would have been obvious to one of ordinary skill in the art to add the second spacer layer of Lee to the device of Cheng because by adding the second spacer layer (etch stop layer) it will help to prevent etching into the sacrificial layer when forming the source contact. Adding the second spacer layer of Lee to the device of cheng will also increase the dielectric properties of the spacer structure as it will increase the dielectric constant of the spacer structure layer since the air gap is isolated between two dielectric layers.

Cheng and Lee do not show:
wherein a top end of the air gap is higher than a top surface of the gate structure.

Alptekin  teaches at least in figure 9:
wherein a top end of the air gap (top of 401c) is higher than a top surface of the gate structure (area around 111/121/131/141).
It would have been obvious to one of ordinary skill in the art to extend the air gap of Chen and Lee and have the top of the air gap be higher than the top of the gate structure because Alptekin teaches that by doing so one can lower the parasitic capacitance between the gate and the source/drain contacts. ¶ 0040.

The combination of references does not teach:

a bottom end of the air gap is positioned above the bottom end of the first spacer layer and below the bottom end of the second spacer layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822